Appeal by the defendant pursuant to CPL 450.10 (5) from an order of the Supreme Court, Bangs County (Firetog, J.), dated May 12, 2006, which denied his motion pursuant to CPL 440.30 (1-a) for DNA testing.
Ordered that the order is affirmed.
We have reviewed the record and agree with the defendant’s *797assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]).
The defendant has not, nor could he have, raised any nonfrivolous issues in his supplemental pro se brief. Mastro, J.P., Santucci, Chambers and Lott, JJ., concur.